       Case 4:17-cr-00434 Document 86 Filed on 05/13/19 in TXSD Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
     Plaintiff                               §        CRIMINAL DOCKET 4:17-CR-434
                                             §        HONORABLE ALFRED H. BENNETT
vs                                           §
                                             §
JAMINE LAKE, et al                           §
     Defendant                               §


UNOPPOSED MOTION FOR EXTENSION OF OBJECTION DEADLINE AND CONTINUE SENTENCING

TO THE HONORABLE ALFRED H. BENNETT:

        Jamine Lake files this Motion and would show as follows:

1. Lake was charged by superseding indictment with conspiracy to commit sex trafficking and

     sex trafficking.

2. A superseding Information was filed, and Lake plead guilty to count one of that information

     – misprision of a felon on March 14, 2019.

3. The Presentence Investigation Report (PSIR) in this matter was disclosed to counsel on April

     18, 2019.

4. Objections to the PSIR were due on May 2, 2019.

5. Sentencing in this matter is on the Court’s docket for May 23, 2019.

6. Counsel has reviewed the PSIR and met with the Defendant to review the PSIR and guidelines;

     however, requests an additional 30 days to respond to the PSIR.

7. Counsel has been working diligently to meet deadlines in other cases, See United States v

     Brown, 4:17-CR-567-1 (Federal Death Penalty Act murder for hire conspiracy alleging a

     second homicide during the expected punishment phase. Counsel has been tasked to prepare

     an omnibus budget including all anticipated expenses for all necessary experts and staff

                                                  1
      Case 4:17-cr-00434 Document 86 Filed on 05/13/19 in TXSD Page 2 of 3



   involved in the case in chief and deal with numerous matters including preparing and

   presenting mitigation evidence to the Capital Case Unit in Washington, D.C.. The Department

   of Justice has since decided to seek the death penalty, thereby increasing budgeting and case

   management aspects of counsel’s obligations); Davis v. Davis, 4:16-CV-01867 (a capital case

   involving among other claims, a claim of Intellectual Disability); Davis v. Harper, 4:16-CV-

   00762 (a capital habeas corpus case brought under 28 U.S.C. § 2254 where counsel is responding

   to the State’s 287-page Motion for Summary Judgment. Counsel’s response includes over 30

   claims where the issues are fact-intensive and require complex legal analysis. Counsel just

   received a short continuance from the May 16th deadline to continue work addressing all

   claims); State v. Wilkerson, 2018-CR-1793 (a sexual assault against a family member case.

   Counsel is set to pick a jury in San Antonio on June 17, 2019).

8. Counsel respectfully requests an extension of 30 days to respond to the PSIR.

9. The government is unopposed to this motion.

                                           PRAYER


       In order that counsel may prepare a response to the PSIR, Jamine Lake prays the Court

grant a 30-day extension of the deadline to object and continue the sentencing hearing to a date

commensurate with the Court’s docket.

                                                   Respectfully Submitted,

                                                   /s/ Ali R. Fazel
                                                   Ali R. Fazel
                                                   State Bar of Texas: 24012611
                                                   4801 Woodway Drive, Suite 165E
                                                   Houston, Texas 77056
                                                   Telephone: (713) 229-9292
                                                   Facsimile: (713) 229-9931
                                                   Attorney for Defendant,
                                                   JAMINE LAKE

                                               2
      Case 4:17-cr-00434 Document 86 Filed on 05/13/19 in TXSD Page 3 of 3




                                 CERTIFICATE OF CONFERENCE

       The foregoing motion was discussed with the Assistant United States Attorney assigned

to the matter, they are unopposed to the motion to continue the final revocation hearing.



                                                     /s/ Ali R. Fazel
                                                     Ali R. Fazel




                                   CERTIFICATE OF SERVICE

     Ali R. Fazel certifies that on May 13, 2019, a true and correct copy of this document has

been served via ECF notification and electronic mail to:


Sherri Lynn Zack
United States Attorney’s Office
Southern District of Texas
1000 Louisiana, Suite 2300
Houston, Texas 77002
713-567-9598
Email: sherri.zack@usdoj.gov
ATTORNEY FOR THE UNITED STATES

                                                     /s/ Ali R. Fazel
                                                     Ali R. Fazel




                                                3
